                 Case 1:19-cv-07538-MKV-OTW Document 43 Filed 12/14/20 Page 1 of 1




         November 13, 2020
                                                                                      USDC SDNY
         Via ECF                                                                      DOCUMENT
                                                                                      ELECTRONICALLY FILED
         District Judge Mary Kay Vyskocil
                                                                                      DOC #:
         United States District Court
                                                                                      DATE FILED: 12/14/2020
         Southern District of New York
         500 Pearl Street, Room 2230
         New York, New York 10007

         Re:        Simsek v. Terrafina, L.L.C., et. al.
                    Docket No: 1:19-cv-07538-MKV
         Dear Judge Vyskocil:

               This firm represents Plaintiff in the above-captioned matter. We write to inform Your
         Honor that Defendants have agreed to cooperate and furnish additional factual information in
         response to Plaintiff’s request in order to ascertain the efficacy of service of process as against
         Defendant Kenan Izci.
                Therefore, the Parties write jointly to respectfully renew their request to stay discovery
         while the Parties pursue private mediation. The Parties make this request because they believe that
         mediation will have a greater likelihood of success if the Parties are not simultaneously expending
         resources engaging in discovery. If more information is required, please do not hesitate to contact
         the undersigned. Your consideration of the above is greatly appreciated.

The parties' request to stay discovery while they           Respectfully Submitted,
pursue private mediation is GRANTED. The parties
shall file a status report on settlement discussions (not   DEREK SMITH LAW GROUP, PLLC
substance) on or before January 15, 2021 [see ECF           Attorneys for Plaintiff
No. 36]. If the mediation is unsuccessful, the status
letter shall be accompanied by a proposed Case              By: _/s/ Daniel Altaras_________
Management Plan. SO ORDERED.
                                                            Daniel J. Altaras, Esq.
    12/14/2020                                              One Pennsylvania Plaza, Suite 4905
                                                            New York, NY 10119
                                                            (212) 587-0760


                New York City Office: One Penn Plaza, Suite 4905, New York, NY 10119 | (212) 587-0760
               Philadelphia Office: 1835 Market Street, Suite 2950, Philadelphia, PA 19103| (215) 391-4790
                     Miami Office: 100 SE 2nd Street, Suite 2000, Miami, FL 33131 | (305) 946-1884
                    New Jersey Office: 73 Forest Lake Drive, West Milford, NJ 07421 | (973) 388-8625
                                  Website: www.discriminationandsexualharassmentlawyers.com
